DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The response filed on March 3, 2021 is acknowledged.  Four pages of specification and one page of drawings were received on March 3, 2021.  The specification and drawings are reviewed and acceptable to correct the obvious scrivener’s errors in the original disclosure.   
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 (Line 20) “…the second elastic clamp  is arranged between the first end portion of the first clamping plate…”
Removing the word “that” before “is arranged” ensures proper grammar in the claim. 

Claim 3. (Line 5) “…the second elastic clamp is fixedly connected with the edges of the first end portion and the second end portion…”
Adding the word “with” before “the edges” ensures proper grammar in the claim. 

Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach, disclose, or suggest, in combination with other limitations recited in the claims: A cleaning device for cleaning a nozzle wherein the second elastic clamp is arranged between the first end portion of the first clamping plate and the second end portion of the second clamping plate to provide a tensile force to bias the first end portion of the first clamping plate and the second end portion of the second clamping plate outward so as to have the first plate body of the first clamping plate and the second plate body of the second clamping plate clamp the nozzle tip of the nozzle and the rest of the claim limitations as a whole. 
The prior art reference, US Patent 9,586,224 to Chen et al. (“Chen”), teaches a first elastic clamp and a second elastic clamp that fix two clamping plates together, but they do not provide a biasing force as a tensile force to push any portion of the two clamping plates away from each other in order to drive the upper end portions toward each other to clamp a nozzle tip there between.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 9, 2021